                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

JOHNATHAN PINNEY
ADC #173141                                                                  PETITIONER

                           CASE NO. 4:19-CV-679-BRW-BD

DEXTER PAYNE, Director,                                                     RESPONDENT
Arkansas Department of Correction

                                          ORDER

       On September 27, 2019, Petitioner Jonathan Pinney filed a pro se petition for writ

of habeas corpus. (Docket entry #2) Respondent Payne timely responded and argued that

the petition should be dismissed based on Mr. Pinney’s alleged failure to exhaust his

state-court remedies. Director Payne attached to his response Mr. Pinney’s sentencing

order (#10-1), his notice of appeal to the Arkansas Court of Appeals (#10-2), and the trial

court’s order extending the time for filing the transcript of record to November 1, 2019.

(#10-3)

       Rather than dismiss the petition, the Court will stay the federal petition to allow

Mr. Pinney an opportunity to exhaust his state remedies. A stay will allow Mr. Pinney to

raise his federal constitutional claims in Arkansas’s courts without running afoul of the

federal one-year statute of limitations for filing a federal petition. A stay-and-abeyance is

appropriate in this circumstance. See Pace v. DiGuglielmo, 544 U.S. 408, 416-17 (2005)

(where a petitioner has good cause for confusion about state filings, has presented

potentially meritorious claims, and has not engaged in intentionally dilatory tactics, a

district court should stay rather than dismiss petition). A stay is the appropriate course
here, even though it appears that Mr. Pinney has presented only unexhausted claims. See

Heleva v. Brooks, 581 F.3d 187, 191 (3d Cir. 2009) (noting that the Supreme Court in

Pace sanctioned the use of the stay-and-abeyance procedure in a context outside that of

mixed petitions).

       Accordingly, Mr. Pinney’s petition (#2) is STAYED and his pending motion for

summary judgment (#9) is DENIED as moot. The Clerk of Court is directed to

administratively terminate this case. Mr. Pinney will have 30 days from the conclusion of

his state proceedings to file a motion to reopen this case. After the case is reopened, both

parties will have the opportunity to amend their pleadings.

       IT IS SO ORDERED, this 5th day of November, 2019.


                                              ____________________________________
                                               UNITED STATES MAGISTRATE JUDGE




                                             2
